Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The claims recite a method of determining an injury segment (tier) based on the severity of an injury. The injury resulting from an auto accident and corresponding to a loss report (claim). The severity is determined by training a machine learning model using historical claim data and analyzing the loss report by the trained machine learning model.
	The closest prior art is:
	Edwards – 2016/0071217 – System for Claim Load Balancing
	Edwards receives data indicative of an insurance claim and related to an automobile policy and determines types of damage (injuries, car, tow, etc.). Edwards then analyzes rules associated with other vehicle insurance policies (claim data), etc. and outputs an appropriate segment. Alternatively, if the loss is associated with a workers’ compensation claim the category of the injury is determined and an 
	The segment information in Edwards is used to determine the appropriate claim handler to send the claim to but again, the segment information is associated with workers’ compensation claims and not auto claims and Edwards does not use machine learning to perform the process. See Abstract, Para’s. 0049, 0050, 0051, 0054, 0056 and 0065.

	Chang – Analysis of traffic injury severity: An application of non-parametric classification tree techniques
	Chang discusses the use of regression models to analyze injury severity due to traffic accidents. Chang uses a CART model to establish the relationship between injury severity and driver/vehicle/environmental characteristics. The severity levels in Chang are not determined based on historical claim data or use machine learning techniques and also are used for prediction purposes as opposed to analysis of claim data for a determination of actual severity level. The severity levels observed in Chang are limited to Fatality, injury or no injury. Chang is not directed toward claims processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694